Case: 10-50574       Document: 00512174405         Page: 1     Date Filed: 03/14/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 14, 2013
                                     No. 10-50574
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

CESAR VALENTIN GARCIA-AGUILERA,

                                                  Petitioner - Appellant

v.

UNITED STATES OF AMERICA; BUREAU OF PRISONS; WARDEN,

                                                  Respondents - Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 4:10-CV-24


Before BARKSDALE, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM:*
       Proceeding pro se and in forma pauperis, Cesar Valentin Garcia-Aguilera,
federal prisoner # 89647-008, an alien against whom the Bureau of Immigration
and Customs Enforcement (ICE) has issued a detainer subjecting him to
immediate removal from the United States upon release from Bureau of Prisons
(BOP) custody, appeals the denial of his 28 U.S.C. § 2241 petition challenging
the BOP’s excluding him from rehabilitation programs and halfway houses.
Although he correctly contends the district court erred in ruling it lacked

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 10-50574     Document: 00512174405      Page: 2   Date Filed: 03/14/2013

                                  No. 10-50574

subject-matter jurisdiction, Gallegos-Hernandez v. United States, 688 F.3d 190,
193-94 (5th Cir. 2012), cert. denied, 133 S. Ct. 561 (2012), the exclusion issue is
foreclosed by Gallegos-Hernandez, 688 F.3d at 194-96 (exclusion of aliens subject
to ICE detainer from halfway houses and rehabilitation satisfies rational-basis
review).
      AFFIRMED.




                                        2